Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant argues for claims 14, 22-23, and 26:
“Gonion does not describe what happens when X=1 and must be decremented by 1 when the 1 to N numbering scheme is used. Although not described in Gonion, the Examiner contends that if Gonion sets X=0, all of the destination vector elements are set to inactive. The Examiner states that "the "Flags.None" [...] occurs [...] when X=1 and a termination or fault condition occurs." The only predicate vector that would have X=1 is a predicate vector that only has its first element active (using the 1 to N numbering scheme); for example, pA =[1, 0, 0, 0, 0, 0, 0, 0]. To assess the validity of decrementing X by 1 in this case first requires assessing whether p_A could cause a termination or a fault condition to occur per block 46 in Figure 5. 
The last sentence in Gonion's [0053] explains that the fault condition "may be detected if the None flag is one," and a None flag=1 means "that no active elements exist in the predicate vector" as defined in [0045]. As a result, the fault condition only occurs if the input predicate vector has no active elements, which is not the situation described above. Therefore, the fault condition is false. 
The termination condition "may be detected if the First flag is 1 and the PLast flag is zero (block 42)" [0053]. Gonion's paragraph [0045] teaches that the "First bit may indicate, when true, that the initial active element of the predicate vector is true" and the "PLast bit may indicate, when true, that the last active element of the predicate vector is true or no active elements are true." Furthermore, paragraph [0040] teaches that a "vector element to which the operation to be applied as indicated in the predicate is referred to as an active vector element." Given that the initial active element of pA is the same as the last active element of p_A (i.e. index position 1), consider what happens to the First flag and the PLast flag if this element is either true or false. If this element is true, then the First flag and the PLast flag must both be equal to 1. If this element is false, then the first flag must be 0 and the PLast flag must be 1 because the initial active element is false and there are no active elements that are true. Neither of these results satisfies Gonion's termination condition where the First flag is 1 and the PLast flag is 0. 
Because there is no valid scenario in which the vector index pA is decremented, it follows that the result predicate vector will include the first element of pl. See also Gonion's paragraph [0047] that states that the "results predicate vector may include a copy of the predicates from pl from the initial vector element to the vector element indicated by the (possibly decremented) vector index" (emphasis added). Accordingly, Gonion does not disclose or suggest "instruction decoder circuitry [that] is responsive to a propagation instruction to control the instruction processing circuitry to derive a set of predicate flags applicable to a current data vector in dependence upon a set of predicate flags applicable to a preceding data vector in the data vector 

This argument is found to be persuasive for the following reason. The examiner agrees that Gonion disclosed detecting fault conditions if the None flag is set, which means that no active elements exist in the predicate vector. The amendment requires both that all of the derived predicate flags are inactive and one or more predicate flags in the preceding data vector are active. Thus, detecting a fault condition doesn’t read upon the newly claimed limitation. As such, the rejections based on Gonion have been withdrawn.
An updated prior art search has been performed that hasn’t resulted in any additional prior art references being found that read upon the newly claimed limitations. Thus, the claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A. PETRANEK whose telephone number is (571)272-5988.  The examiner can normally be reached on M-F 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB PETRANEK/Primary Examiner, Art Unit 2183